DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note - 35 USC § 101
	With respect to the “2019 Revised Patent Subject Matter Eligibility Guidance,” claims 1, 4-14, and 16-22 qualify as eligible subject matter under 35 U.S.C. 101. 
	In the non-final rejection of 09/24/20, claims 1, 4-6, and 8-12 were rejected under 35 U.S.C. 101, while claims 7, 13-14, and 16-22 were considered to qualify as eligible subject matter under 35 U.S.C. 101.
	With respect to step 2A, prong two, the amendments to claim 1, when viewed in the context of the total claim, now recite additional elements that integrate the judicial exception into a practical application. Claim 1 has been amended to state, “measuring, by a sensor, concentration of particulates in air of the indoor setting; applying, by a signal processor, a sliding time window to a signal from the sensor; and correlating, by the signal processor, time at which the maximum value occurs to a pollution event in the indoor setting …”
	The amendments to the claims apply the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)), that is, a sensor that is specifically adapted to measure concentration of particulates in air of the indoor setting. The amendments to the claims also apply or use any judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological Vanda Memo). Specifically, beyond the abstract mathematical data processing discussed under step 2A, prong one in the previous rejection, the applicant’s addition of applying a sliding time window to a sensor signal is considered a specific linking of the use of the judicial exception and not just a general linking. Finally, when the applicant’s amendments are considered together with limitations, such as, “identifying, by the signal processor, a source of the pollution event based on the comparison of the feature vector with the plurality of pollution source models,” the claims, as a whole, can be considered an improvement to the functioning of a technology. Specifically, the ability to identify indoor pollution events is improved.
	Claims 4-13 depend on claim 1, and by virtue of their dependency, also contain limitations that are indicative of integration into a practical application.
	Independent claim 14 remains eligible. It includes similar features as independent claim 1 and also contains limitations that are indicative of integration into a practical application. 
	Claims 16-22 depend on claim 14, and by virtue of their dependency, also contain limitations that are indicative of integration into a practical application.

Allowable Subject Matter
Claims 1, 4-14, and 16-22 are allowed.
The following is an examiner’s statement of reasons for allowance:

applying, by a signal processor, a sliding time window to a signal from the sensor, where the duration of the sliding time window is less than the duration of the signal
for each time interval captured by the sliding time window, computing, by the signal processor, a normalized standard deviation for values in the sliding time window
determining, by the signal processor, a maximum value for the normalized standard deviation across the time intervals
correlating, by the signal processor, time at which the maximum value occurs to a pollution event in the indoor setting
Certain elements of the claimed invention are known in the art. 
For example, the non-final rejection showed that Martin (US PgPub 20130174646) in view of Su et al (US PgPub 20160314256) and Peterson et al (US PgPub 20150096352) disclosed previous claim 1. In response, the applicant has amended claim 1 to include details of a sliding time window and analysis of data during each time interval captured by the sliding time window to help identify a pollution event in an indoor setting. 
The general concept of applying a sliding time window in the context of indoor air quality analysis, and identifying maximum values in that window, is known. For example, Nourbakhsh et al (US Pat 10222360) discloses, “The pollution recovery index can be computed by the servers 104 for the home 111A by identifying local particle 
However, Nourbakhsh et al does not mention normalized standard deviation, let alone disclose that for each time interval captured by the sliding time window, computing, by the signal processor, a normalized standard deviation for values in the sliding time window. Nourbakhsh further does not discloses correlating, by the signal processor, time at which the maximum value occurs to a pollution event in the indoor setting. Rather, the data maxima is used to compute a pollution recovery index, which is related to pollution events, but is not the same thing as correlating the time at which the maximum value occurs to a specific pollution event.
The examiner could not find proper motivation to combine different piecemeal elements of the claims taught by various pieces of art in order to arrive at the collective whole of the claimed invention.
For those reasons, claim 1 is considered allowable. Claims 4-13 depend on claim 1 and are allowable as a result of their dependency. Claims 14 and 16-22 are allowed for similar reasons as those given above.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rahn et al (US Pat 4603575)
Cozzette et al (US Pat 5112455)
Manzini et al (US PgPub 20010005130)
Card et al (US PgPub 20040049297)
Chan et al (US PgPub 20040168108)
Schmidt (US PgPub 20040226354)
Cao et al (US PgPub 20060036345)
Pellegrino et al (US PgPub 20070269770)
Pellegrino et al (US PgPub 20070294060)
Liu et al (US PgPub 20090222321)
Low (US PgPub 20110218454)
Berges Gonzalez et al (US PgPub 20120290230)
Xu et al (US PgPub 20150164339)
Li et al (US PgPub 20160089080)
Przybylski et al (US PgPub 20160313023)
Garvey et al (US PgPub 20160371181)
Parekh et al (US PgPub 20170108511)
El-Sheimy et al (US PgPub 20180236352)
Radai et al (US PgPub 20180245913)
Zhang et al (US PgPub 20190175077)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD S LIANG whose telephone number is (571)272-2148.  The examiner can normally be reached on M-F 10:00 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUJOY KUNDU can be reached on (571)272-8586.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/L.S.L/Examiner, Art Unit 2862                                                                                                                                                                                                        01/17/21

/Catherine T. Rastovski/Primary Examiner, Art Unit 2862